Per Curiam,
We have examined with care the opinion of the learned judge who tried the above stated cases in the court below, and we are satisfied that the conclusions reached by him are correct. Nor do we deem it advisable to attempt to add anything to what he has so well said.
The judgments are severally affirmed. A. B. W.
Note. — -Cf., contra, decision of Inter-State Commerce Commission, filed Nov. 26, 1888, in New Orleans Cotton Exchange v. Cin., N. O. & T. R. R. Co., 2 Inter-St. Com. R. 289, citing the Gloucester Perry Case, 114 U. S. 196.